—Order, Supreme Court, *328New York County (William J. Davis, J.) entered on or about March 27, 1992, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, the motion granted and the complaint dismissed, with costs. The clerk is directed to enter judgment in favor of defendant dismissing plaintiffs complaint, with costs.
We find that no issue of fact is presented as to whether defendant took "such steps as [were] reasonably required to inform [plaintiff] in ordinary course” (UCC 1-201 [26]) of its decision not to renew a letter of credit it had previously issued in plaintiffs favor. There is no dispute that the notice of nonrenewal was timely delivered to plaintiffs mail room. Plaintiffs argument that delivery was not effected is based on the fact that the contact person included in plaintiffs address on the letter of credit was identified on the envelope containing the notice of nonrenewal solely by her surname. Plaintiff has offered evidence that, of the 1200 persons served by the mailroom, five bore this particular surname, and that, even though the notice of nonrenewal itself included the contact person’s full name, its omission on the envelope resulted in a three month delay in delivery to the proper party.
Contrary to plaintiffs contention, the letter of credit contained no specific requirement that the notice be addressed to a particular person. As, in the absence of such requirement, defendant’s delivery of the notice to plaintiffs own mailroom was clearly sufficient, summary judgment should be granted and the complaint dismissed. Concur—Carro, J. P., Rosenberger, Ellerin and Asch, JJ.